USCA4 Appeal: 22-1145      Doc: 18         Filed: 09/01/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1145


        MARSHALL LEON WATKINS,

                            Plaintiff - Appellant,

                     v.

        KILOLO KIJAKAZI, Acting Commissioner of Social Security,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at Rock
        Hill. Mary G. Lewis, District Judge. (0:21-cv-03900-MGL)


        Submitted: June 28, 2022                                     Decided: September 1, 2022


        Before AGEE, WYNN, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Marshall Leon Watkins, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1145      Doc: 18         Filed: 09/01/2022      Pg: 2 of 3




        PER CURIAM:

               Marshall Leon Watkins appeals the district court’s order denying relief on his

        complaint. The district court referred this case to a magistrate judge pursuant to 28 U.S.C.

        § 636(b)(1)(B). The magistrate judge recommended that relief be denied and advised

        Watkins that failure to file timely, specific objections to this recommendation could waive

        appellate review of a district court order based upon the recommendation.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Watkins received proper

        notice and filed timely objections to the magistrate judge’s recommendation, he has waived

        appellate review because the objections were not specific to the particularized legal

        recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

        that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

        the finding or recommendation on that issue with sufficient specificity so as reasonably to

        alert the district court of the true ground for the objection” (internal quotation marks

        omitted)).

               Accordingly, we affirm the judgment of the district court. We deny all of Watkins’

        pending motions, including his motions for a blood test, release, to rule, and other relief.

        We dispense with oral argument because the facts and legal contentions are adequately



                                                     2
USCA4 Appeal: 22-1145     Doc: 18        Filed: 09/01/2022   Pg: 3 of 3




        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                  AFFIRMED




                                                  3